
	

114 HR 2197 IH: Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2197
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Scott of Virginia (for himself, Mr. Jones, Mr. Cárdenas, and Mr. Gowdy) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for evidence-based and promising practices related to juvenile delinquency and criminal
			 street gang activity prevention and intervention to help build individual,
			 family, and community strength and resiliency to ensure that youth lead
			 productive, safe, healthy, gang-free, and law-abiding lives.
	
	
 1.Short titleThis Act may be cited as the Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act or the Youth PROMISE Act. 2.Table of contentsThe table of contents for this Act are as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Findings.
				Title I—FEDERAL COORDINATION OF LOCAL AND TRIBAL JUVENILE JUSTICE INFORMATION AND EFFORTS
				Sec. 101. PROMISE Advisory Panel.
				Sec. 102. Geographic assessment of resource allocation.
				Title II—PROMISE GRANTS
				Sec. 201. Purposes.
				Subtitle A—PROMISE Assessment and Planning Grants
				Sec. 202. PROMISE Assessment and Planning grants authorized.
				Sec. 203. PROMISE Coordinating Councils.
				Sec. 204. Needs and strengths assessment.
				Sec. 205. PROMISE Plan components.
				Sec. 206. Authorization of appropriations.
				Subtitle B—PROMISE Implementation Grants
				Sec. 211. PROMISE Implementation grants authorized.
				Sec. 212. PROMISE Implementation grant application requirements.
				Sec. 213. Grant award guidelines.
				Sec. 214. Reports.
				Sec. 215. Authorization of appropriations.
				Subtitle C—General PROMISE Grant Provisions
				Sec. 221. Nonsupplanting clause.
				Sec. 222. Grant application review panel.
				Sec. 223. Evaluation of PROMISE grant programs.
				Sec. 224. Reservation of funds.
				Title III—PROMISE RESEARCH CENTERS
				Sec. 301. Establishment of the National Research Center for Proven Juvenile Justice Practices.
				Sec. 302. Grants for regional research proven practices partnerships.
			
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Office of Juvenile Justice and Delinquency Prevention.
 (2)CommunityThe term community means a unit of local government or an Indian tribe, or part of such a unit or tribe, as determined by such a unit or tribe for the purpose of applying for a grant under this Act.
 (3)Designated geographic areaThe term designated geographic area means a 5-digit postal ZIP Code assigned to a geographic area by the United States Postal Service. (4)Evidence-based (A)In generalThe term evidence-based, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) for which the Administrator has determined—
 (i)causal evidence documents a relationship between the practice and its intended outcome, based on measures of the direction and size of a change, and the extent to which a change may be attributed to the practice; and
 (ii)the use of scientific methods rules out, to the extent possible, alternative explanations for the documented change.
 (B)Scientific methodsFor the purposes of subparagraph (A), the term scientific methods means— (i)evaluation by an experimental trial, in which participants are randomly assigned to participate in the practice that is subject to such trial; or
 (ii)evaluation by a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants.
 (5)InterventionThe term intervention means the provision of programs and services that are supported by research, are evidence-based or promising practices, and are provided to youth who are involved in, or who are identified by evidence-based risk assessment methods as being at high risk of continued involvement in, juvenile delinquency or criminal street gangs, as a result of indications that demonstrate involvement with problems such as truancy, substance abuse, mental health treatment needs, or siblings who have had involvement with juvenile or criminal justice systems.
 (6)Juvenile delinquency and criminal street gang activity preventionThe term juvenile delinquency and criminal street gang activity prevention means the provision of programs and resources to children and families who have not yet had substantial contact with criminal justice or juvenile justice systems, that—
 (A)are designed to reduce potential juvenile delinquency and criminal street gang activity risks; and (B)are evidence-based or promising educational, health, mental health, school-based, community-based, faith-based, parenting, job training, social opportunities and experiences, or other programs, for youth and their families, that have been demonstrated to be effective in reducing juvenile delinquency and criminal street gang activity risks.
 (7)PromisingThe term promising, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) that, based on statistical analyses or a theory of change, the Administrator has determined—
 (A)has outcomes from an evaluation that demonstrate such practice reduces juvenile delinquency and criminal street gang activity; and
 (B)is part of a study being conducted to determine if such a practice is evidence-based. (8)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, the Northern Mariana Islands, and any other territories or possessions of the United States.
 (9)Theory of changeThe term theory of change means a program planning strategy approved by the Administrator that outlines the types of interventions and outcomes essential to achieving a set of program goals.
 (10)YouthThe term youth means— (A)an individual who is 18 years of age or younger; or
 (B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger.
 4.FindingsThe Congress finds as follows: (1)Youth gang crime has taken a toll on a number of communities, and senseless acts of gang-related violence have imposed economic, social, and human costs.
 (2)Drug- and alcohol-dependent youth, and youth dually diagnosed with addiction and mental health disorders, are more likely to become involved with the juvenile justice system than youth without such risk factors, absent appropriate prevention and intervention services.
 (3)Children of color are over-represented relative to the general population at every stage of the juvenile justice system. Black youth are 17 percent of the United States population, but represent 38 percent of youth in secure placement juvenile facilities, and 58 percent of youth incarcerated in adult prisons.
 (4)Research funded by the Department of Justice indicates that gang-membership is short-lived among adolescents. With very few youth remaining gang-involved throughout their adolescent years, ongoing opportunities for intervention exist.
 (5)Criminal justice costs have become burdensome in many States and cities, requiring reductions in vital educational, social, welfare, mental health, and related services.
 (6)Direct expenditures for each of the major criminal justice functions, police, corrections, and judicial services, have increased steadily over the last 30 years. In fiscal year 2012, Federal, State, and local governments spent an estimated $265,000,000,000 for police protection, corrections, and judicial and legal services, nearly a 213-percent increase since 1982.
 (7)Estimates suggest that each year the United States incurs over $8,000,000,000 in long-term costs for the confinement of young people. The average annual cost to incarcerate one youth is $146,302.
 (8)Coordinated efforts of stakeholders in the juvenile justice system in a local community, together with other organizations and community members concerned with the safety and welfare of children, have a strong record of demonstrated success in reducing the impact of youth and gang-related crime and violence, as demonstrated in Boston, Massachusetts; Chicago, Illinois; Richmond, Virginia; Los Angeles, California; and other communities.
 (9)Investment in prevention and intervention programs for children and youth, including quality early childhood programs, comprehensive evidence-based school, after school, and summer school programs, mentoring programs, mental health and treatment programs, evidence-based job training programs, and alternative intervention programs, has been shown to lead to decreased youth arrests, decreased delinquency, lower recidivism, and greater financial savings from an educational, economic, social, and criminal justice perspective.
 (10)Quality early childhood education programs have been demonstrated to help children start school ready to learn and to reduce delinquency and criminal street gang activity risks.
 (11)Evidence-based mentoring programs have been shown to prevent youth drug abuse and violence. (12)Evidence-based school-based comprehensive instructional programs that pair youth with responsible adult mentors have been shown to have a strong impact upon delinquency prevention.
 (13)After-school programs that connect children to caring adults and that provide constructive activities during the peak hours of juvenile delinquency and criminal street gang activity, between 3 p.m. and 6 p.m., have been shown to reduce delinquency and the attendant costs imposed on the juvenile and criminal justice systems.
 (14)States with higher levels of educational attainment have been shown to have crime rates lower than the national average. Researchers have found that a 5-percent increase in male high school graduation rates would produce an annual estimated savings of $18,500,000,000 in crime-related expenses.
 (15)Therapeutic programs that engage and motivate high-risk youth and their families to change behaviors that often result in criminal activity have been shown to significantly reduce recidivism among juvenile offenders, and significantly reduce the attendant costs of crime and delinquency imposed upon the juvenile and criminal justice systems.
 (16)Comprehensive programs that target kids who are already serious juvenile offenders by addressing the multiple factors in peer, school, neighborhood, and family environments known to be related to delinquency can reduce recidivism among juvenile offenders and save the public significant economic costs.
 (17)There are many alternatives to incarceration of youth that have been proven to be more effective in reducing crime and violence at the National, State, local, and tribal levels, and the failure to provide for such effective alternatives is a pervasive problem that leads to increased youth, and later adult, crime and violence.
 (18)Savings achieved through early intervention and prevention are significant, especially when noncriminal justice social, educational, mental health, and economic outcomes are considered.
 (19)The prevention of child abuse and neglect can help stop a cycle of violence and save up to $5.00 for every $1.00 invested in preventing such abuse and neglect.
 (20)Targeting interventions at special youth risk groups and focusing upon relatively low-cost interventions increases the probability of fiscal benefit.
 (21)Evidence-based intervention treatment facilities have been shown to reduce youth delinquency and to be cost-effective.
 (22)States, including Wisconsin, Ohio, New York, Texas, and Pennsylvania, have seen a reduction in juvenile incarceration due to a reallocation of criminal justice funds towards prevention programs.
			IFEDERAL COORDINATION OF LOCAL AND TRIBAL JUVENILE JUSTICE INFORMATION AND EFFORTS
			101.PROMISE Advisory Panel
 (a)Organization of State Advisory Group Member RepresentativesSection 223(f) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is amended—
 (1)in paragraph (1), by striking an eligible organization composed of member representatives of the State advisory groups appointed under subsection (a)(3) and inserting a nonpartisan, nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986,; and
 (2)by amending paragraph (2) to read as follows:  (2)AssistanceTo be eligible to receive such assistance, such organization shall—
 (A)be governed by individuals who— (i)have been appointed by a chief executive of a State to serve as a State advisory group member under subsection (a)(3); and
 (ii)are elected to serve as a governing officer of such organization by a majority of the Chairs (or Chair-designees) of all such State advisory groups;
 (B)include member representatives from a majority of such State advisory groups, who shall be representative of regionally and demographically diverse States and jurisdictions;
 (C)annually seek appointments by the chief executive of each State of one State advisory group member and one alternate State advisory group member from each such State to implement the advisory functions specified in clauses (iv) and (v) of subparagraph (D), including serving on the PROMISE Advisory Panel, and make a record of any such appointments available to the public; and
 (D)agree to carry out activities that include— (i)conducting an annual conference of such member representatives for purposes relating to the activities of such State advisory groups;
 (ii)disseminating information, data, standards, advanced techniques, and program models; (iii)reviewing Federal policies regarding juvenile justice and delinquency prevention;
 (iv)advising the Administrator with respect to particular functions or aspects of the work of the Office, and appointing a representative, diverse group of members of such organization under subparagraph (C) to serve as an advisory panel of State juvenile justice advisors (referred to as the PROMISE Advisory Panel) to carry out the functions specified in subsection (g); and
 (v)advising the President and Congress with regard to State perspectives on the operation of the Office and Federal legislation pertaining to juvenile justice and delinquency prevention..
 (b)PROMISE Advisory PanelSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end the following new subsection:
					
						(g)PROMISE Advisory Panel
 (1)FunctionsThe PROMISE Advisory Panel required under subsection (f)(2)(D) shall— (A)assess successful evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention carried out by PROMISE Coordinating Councils under such Act;
 (B)provide the Administrator with a list of individuals and organizations with experience in administering or evaluating practices that serve youth involved in, or at risk of involvement in, juvenile delinquency and criminal street gang activity, from which the Administrator shall select individuals who shall—
 (i)provide to the Administrator peer reviews of applications submitted by units of local government and Indian tribes pursuant to title II of such Act, to ensure that such applications demonstrate a clear plan to—
 (I)serve youth as part of an entire family unit; and (II)coordinate the delivery of service to youth among agencies; and
 (ii)advise the Administrator with respect to the award and allocation of PROMISE Planning grants to local and tribal governments that develop PROMISE Coordinating Councils, and of PROMISE Implementation grants to such PROMISE Coordinating Councils, pursuant to title II of such Act; and
 (C)develop performance standards to be used to evaluate programs and activities carried out with grants under title II of the Youth PROMISE Act, including the evaluation of changes achieved as a result of such programs and activities related to decreases in juvenile delinquency and criminal street gang activity, including—
 (i)prevention of involvement by at-risk youth in juvenile delinquency or criminal street gang activity;
 (ii)diversion of youth with a high risk of continuing involvement in juvenile delinquency or criminal street gang activity; and
 (iii)financial savings from deferred or eliminated costs, or other benefits, as a result of such programs and activities, and the reinvestment by the unit or tribe of any such savings.
 (2)Annual reportNot later than 18 months after the date of the enactment of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel shall prepare a report containing the findings and determinations under paragraph (1)(A) and shall submit such report to Congress, the President, the Attorney General, and the chief executive and chief law enforcement officer of each State, unit of local government, and Indian tribe..
 (c)Authorization of appropriationsSection 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)(1)) is amended by striking 2003, 2004, 2005, 2006, and 2007and inserting 2016 through 2020.
				102.Geographic assessment of resource allocation
 (a)Grant for collection of data To determine needSubject to the availability of appropriations, the Administrator shall award a grant, on a competitive basis, to an organization to—
 (1)collect and analyze data related to the existing juvenile delinquency and criminal street gang activity prevention and intervention needs and resources in each designated geographic area;
 (2)use the data collected and analyzed under paragraph (1) to compile a list of designated geographic areas that have the most need of resources, based on such data, to carry out juvenile delinquency and criminal street gang activity prevention and intervention;
 (3)use the data collected and analyzed under paragraph (1) to rank the areas listed under paragraph (2) in descending order by the amount of need for resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention, ranking the area with the greatest need for such resources highest; and
 (4)periodically update the list and rankings under paragraph (3) as the Administrator determines to be appropriate. (b)Data sourcesIn compiling such list and determining such rankings, the organization shall collect and analyze data relating to juvenile delinquency and criminal street gang activity prevention and intervention—
 (1)using the geographic information system and Web-based mapping application known as the Socioeconomic Mapping and Resource Topography (SMART) system;
 (2)from the Department of Health and Human Services, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education; and
 (3)from the annual KIDS Count Data Book and other data made available by the KIDS Count initiative of the Annie E. Casey Foundation.
 (c)Use of data by the administratorThe list and rankings required by this section shall be provided to the Administrator to be used to provide funds under this Act in the most strategic and effective manner to ensure that resources and services are provided to youth in the communities with the greatest need for such resources and services.
 (d)Limitation on use of collected dataThe information collected and analyzed under this section may not be used for any purpose other than to carry out the purposes of this Act. Such information may not be used for any purpose related to the investigation or prosecution of any person, or for profiling of individuals based on race, ethnicity, socio-economic status, or any other characteristic.
 (e)Authorization and limitation of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 5 percent of such amount, or $1,000,000, whichever is less, shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 2 percent of such amount, or $400,000, whichever is less, shall be made available to carry out this section.
					IIPROMISE GRANTS
 201.PurposesThe purposes of the grant programs established under this title are to— (1)enable local and tribal communities to assess the unmet needs of youth who are involved in, or are at risk of involvement in, juvenile delinquency or criminal street gangs;
 (2)develop plans appropriate for a community to address those unmet needs with juvenile delinquency and gang prevention and intervention practices; and
 (3)implement and evaluate such plans in a manner consistent with this Act. APROMISE Assessment and Planning Grants 202.PROMISE Assessment and Planning grants authorized (a)Grants authorizedThe Administrator is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with planning and assessing evidence-based and promising practices relating to juvenile delinquency and criminal street gang activity prevention and intervention, especially for youth who are involved in, or who are at risk of involvement in, juvenile delinquency and criminal street gang activity. Such PROMISE Coordinating Councils shall—
 (1)conduct an objective needs and strengths assessment in accordance with section 203; and (2)develop a PROMISE Plan in accordance with section 204, based on the assessment conducted in accordance with section 203.
						(b)Grant duration, amount, and allocation
 (1)DurationA grant awarded under this section shall be for a period not to exceed one year. (2)Maximum grant amountA grant awarded under this section shall not exceed $300,000.
						(c)Allocation
 (1)Minimum allocationSubject to the availability of appropriations, the Administrator shall ensure that the total funds allocated under this section to units of local governments and Indian tribes in a State shall not be less than $1,000,000.
 (2)Ratable reductionIf the amount made available for grants under this section for any fiscal year is less than the amount required to provide the minimum allocation of funds under paragraph (1) to units of local government and Indian tribes in each State, then the amount of such minimum allocation shall be ratably reduced.
 203.PROMISE Coordinating CouncilsTo be eligible to receive a grant under this subtitle, a unit of local government or an Indian tribe shall establish a PROMISE Coordinating Council for each community of such unit or tribe, respectively, for which such unit or tribe is applying for a grant under this subtitle. Each such community shall include one or more designated geographic areas identified on the list required under section 102(a)(2). The members of such a PROMISE Coordinating Council shall be representatives of public and private sector entities and individuals that—
 (1)shall include, to the extent possible, at least one representative from each of the following: (A)the local chief executive’s office;
 (B)a local educational agency; (C)a local health agency or provider;
 (D)a local mental health agency or provider, unless the representative under subparagraph (C) also meets the requirements of this subparagraph;
 (E)a local public housing agency; (F)a local law enforcement agency;
 (G)a local child welfare agency; (H)a local juvenile court;
 (I)a local juvenile prosecutor’s office; (J)a private juvenile residential care entity;
 (K)a local juvenile public defender’s office; (L)a State juvenile correctional entity;
 (M)a local business community representative; and (N)a local faith-based community representative;
 (2)shall include two representatives from each of the following: (A)parents who have minor children, and who have an interest in the local juvenile or criminal justice systems;
 (B)youth between the ages of 15 and 24 who reside in the jurisdiction of the unit or tribe; and (C)members from nonprofit community-based organizations that provide effective delinquency prevention and intervention to youth in the jurisdiction of the unit or tribe; and
 (3)may include other members, as the unit or tribe determines to be appropriate. 204.Needs and strengths assessment (a)AssessmentEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall conduct an objective strengths and needs assessment of the resources of the community for which such PROMISE Coordinating Council was established, to identify the unmet needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. The PROMISE Coordinating Council shall consult with a research partner receiving a grant under section 302 for assistance with such assessment. Such assessment shall include, with respect to the community for which such PROMISE Coordinating Council was established—
 (1)the number of youth who are at-risk of involvement in juvenile delinquency or street gang activity; (2)the number of youth who are involved in juvenile delinquency or criminal street gang activity, including the number of such youth who are at high risk of continued involvement;
 (3)youth unemployment rates during the summer; (4)the number of individuals on public financial assistance (including a breakdown of the numbers of men, women, and children on such assistance);
 (5)the estimated number of youth who are chronically truant; (6)the number of youth who have dropped out of school in the previous year;
 (7)for the year before such assessment, the estimated total amount expended (by the community and other entities) for the incarceration of offenders who were convicted or adjudicated delinquent for an offense that was committed in such community, including amounts expended for the incarceration of offenders in prisons, jails, and juvenile facilities that are located in the United States but are not located in such community;
 (8)a comparison of the amount under paragraph (7) with an estimation of the amount that would be expended for the incarceration of offenders described in such paragraph if the number of offenders described in such paragraph was equal to the national average incarceration rate per 100,000 population; and
 (9)a description of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention available for youth in the community, including school-based programs, after school programs (particularly programs that have activities available for youth between 3 p.m. and 6 p.m. in the afternoon), weekend activities and programs, youth mentoring programs, faith and community-based programs, summer activities, and summer jobs, if any; and
 (10)a description of evidence-based and promising intervention practices available for youth in the community.
 (b)Limitation on use of assessment informationInformation gathered pursuant to this section may be used for the sole purpose of developing a PROMISE Plan in accordance with this subtitle.
					205.PROMISE Plan components
 (a)In generalEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall develop a PROMISE Plan to provide for the coordination of, and, as appropriate, to support the delivery of, evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to youth and families who reside in the community for which such PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
 (1)include the strategy by which the PROMISE Coordinating Council plans to prioritize and allocate resources and services toward the unmet needs of youth in the community, consistent with the needs and available resources of communities with the greatest need for assistance, as determined pursuant to section 102;
 (2)include a combination of evidence-based and promising prevention and intervention practices that are responsive to the needs of the community; and
 (3)ensure that cultural and linguistic needs of the community are met. (b)Mandatory componentsEach PROMISE Plan shall—
 (1)include a plan to connect youth identified in paragraphs (1) and (2) of section 204(a) to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)identify the amount or percentage of local funds that are available to the PROMISE Coordinating Council to carry out the PROMISE Plan;
 (3)provide strategies to improve indigent defense delivery systems, with particular attention given to groups of children who are disproportionately represented in the State delinquency system and Federal criminal justice system, as compared to the representation of such groups in the general population of the State;
 (4)provide for training (which complies with the American Bar Association Juvenile Justice Standards for the representation and care of youth in the juvenile justice system) of prosecutors, defenders, probation officers, judges and other court personnel related to issues concerning the developmental needs, challenges, and potential of youth in the juvenile justice system, (including training related to adolescent development and mental health issues, and the expected impact of evidence-based practices and cost reduction strategies);
 (5)ensure that the number of youth involved in the juvenile delinquency and criminal justice systems does not increase as a result of the activities undertaken with the funds provided under this subtitle;
 (6)describe the coordinated strategy that will be used by the PROMISE Coordinating Council to provide at-risk youth with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (7)propose the performance evaluation process to be used to carry out section 211(d), which shall include performance measures to assess efforts to address the unmet needs of youth in the community with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and
 (8)identify the research partner the PROMISE Coordinating Council will use to obtain information on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, and for the evaluation under section 211(d) of the results of the activities carried out with funds under this subtitle.
 (c)Voluntary componentsIn addition to the components under subsection (b), a PROMISE Plan may include evidence-based or promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the following categories:
 (1)Early childhood development services (such as pre-natal and neo-natal health services), early childhood prevention, voluntary home visiting programs, nurse-family partnership programs, parenting and healthy relationship skills training, child abuse prevention programs, Early Head Start, and Head Start.
 (2)Child protection and safety services (such as foster care and adoption assistance programs), family stabilization programs, child welfare services, and family violence intervention programs.
 (3)Youth and adolescent development services, including job training and apprenticeship programs, job placement and retention training, education and after school programs (such as school programs with shared governance by students, teachers, and parents, and activities for youth between the hours of 3 p.m. and 6 p.m. in the afternoon), mentoring programs, conflict resolution skills training, sports, arts, life skills, employment and recreation programs, summer jobs, and summer recreation programs, and alternative school resources for youth who have dropped out of school or demonstrate chronic truancy.
 (4)Health and mental health services, including cognitive behavioral therapy, play therapy, and peer mentoring and counseling.
 (5)Substance abuse counseling and treatment services, including harm-reduction strategies. (6)Emergency, transitional, and permanent housing assistance (such as safe shelter and housing for runaway and homeless youth).
 (7)Targeted gang prevention, intervention, and exit services such as tattoo removal, successful models of anti-gang crime outreach programs (such as street worker programs), and other criminal street gang truce or peacemaking activities.
 (8)Training and education programs for pregnant teens and teen parents. (9)Restorative justice programs.
 (10)Alternatives to detention and confinement programs (such as mandated participation in community service, restitution, counseling, and intensive individual and family therapeutic approaches).
 (11)Pre-release, post-release, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community.
 206.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available under section 224 to carry out this Act for any fiscal year, not more than 15 percent shall be made available to carry out this subtitle.
				BPROMISE Implementation Grants
				211.PROMISE Implementation grants authorized
 (a)PROMISE Implementation grants authorizedThe Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with implementing PROMISE Plans developed pursuant to subtitle A.
					(b)Grant duration and amount
 (1)DurationA grant awarded under this subtitle shall be for a three-year period. (2)Maximum grant amountA grant awarded under this subtitle shall not be for more than $10,000,000 per year for each year of the grant period.
 (c)Non-Federal funds requiredFor each fiscal year during the three-year grant period for a grant under this subtitle, each unit of local government or Indian tribe receiving such a grant for a PROMISE Coordinating Council shall provide, from non-Federal funds, in cash or in kind, 25 percent of the costs of the activities carried out with such grant.
 (d)EvaluationOf any funds provided to a unit of local government or an Indian tribe for a grant under this subtitle, not more than $100,000 shall be used to provide a contract to a competitively selected organization to assess the progress of the unit or tribe in addressing the unmet needs of youth in the community, in accordance with the performance measures under section 204(b)(7).
					212.PROMISE Implementation grant application requirements
 (a)Application requiredTo be eligible to receive a PROMISE Implementation grant under this subtitle, a unit of local government or Indian tribe that received a PROMISE Assessment and Planning grant under subtitle A shall submit an application to the Administrator of the Office of Juvenile Justice and Delinquency Prevention not later than one year after the date such unit of local government or Indian tribe was awarded such grant under subtitle A, in such manner, and accompanied by such information, as the Administrator, after consultation with the organization under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may require.
 (b)Contents of applicationEach application submitted under subsection (a) shall— (1)identify potential savings from criminal justice costs, public assistance costs, and other costs avoided by utilizing evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)document— (A)investment in evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to be provided by the unit of local government or Indian tribe;
 (B)the activities to be undertaken with the grants funds; (C)any expected efficiencies in the juvenile justice or other local systems to be attained as a result of implementation of the programs funded by the grant; and
 (D)outcomes from such activities, in terms of the expected numbers related to reduced criminal activity;
 (3)describe how savings sustained from investment in prevention and intervention practices will be reinvested in the continuing implementation of the PROMISE Plan; and
 (4)provide an assurance that the local fiscal contribution with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the community for which the PROMISE Coordinating Council was established for each year of the grant period will not be less than the local fiscal contribution with respect to such practices in the community for the year preceding the first year of the grant period.
						213.Grant award guidelines
 (a)Selection and distributionGrants awarded under this subtitle shall be awarded on a competitive basis. The Administrator shall—
 (1)take such steps as may be necessary to ensure that grants are awarded to units of local governments and Indian tribes in areas with the highest concentrations of youth who are—
 (A)at risk of involvement in juvenile delinquency or criminal street gang activity; and (B)involved in juvenile delinquency or street gang activity and who are at high-risk of continued involvement; and
 (2)give consideration to the need for grants to be awarded to units of local governments and Indian tribes in each region of the United States, and among urban, suburban, and rural areas.
 (b)Extension of grant awardThe Administrator may extend the grant period under section 211(b)(1) for a PROMISE Implementation grant to a unit of local government or an Indian tribe, in accordance with regulations issued by the Administrator.
 (c)Renewal of grant awardSubject to the availability of appropriations, the Administrator may renew a PROMISE Implementation grant to a unit of local government or an Indian tribe to provide such unit or tribe with additional funds to continue implementation of a PROMISE Plan. Such a renewal—
 (1)shall be initiated by an application for renewal from a unit of local government or an Indian tribe;
 (2)shall be carried out in accordance with regulations issued by the Administrator; and (3)shall not be granted unless the Administrator determines such a renewal to be appropriate based on the results of the evaluation conducted under section 223(a) with respect to the community of such unit or tribe for which a PROMISE Coordinating Council was established, and for which such unit or tribe is applying for renewal.
 214.ReportsNot later than one year after the end of the grant period for which a unit of local government or an Indian tribe receives a PROMISE Implementation grant, and annually thereafter for as long as such unit or tribe continues to receive Federal funding for a PROMISE Coordinating Council, such unit or tribe shall report to the Administrator regarding the use of Federal funds to implement the PROMISE Plan developed under subtitle A.
 215.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available under section 224 to carry out this Act for any fiscal year, not more than 75 percent shall be made available to carry out this subtitle.
				CGeneral PROMISE Grant Provisions
 221.Nonsupplanting clauseA unit of local government or Indian tribe receiving a grant under this title shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention.
 222.Grant application review panelThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in conjunction with the PROMISE Advisory Panel, shall establish and utilize a transparent, reliable, and valid system for evaluating applications for PROMISE Assessment and Planning grants and for PROMISE Implementation grants, and shall determine which applicants meet the criteria for funding, based primarily on a determination of greatest need (in accordance with section 102), with due consideration to other enumerated factors and the indicated ability of the applicant to successfully implement the program described in the application.
				223.Evaluation of PROMISE grant programs
 (a)Evaluation requiredSubject to the availability of appropriations under this title, the Administrator shall, in consultation with the organization provided assistance under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and activities carried out with grants under this title. In carrying out this section, the Administrator shall—
 (1)award grants to institutions of higher education (including institutions that are eligible to receive funds under part F of title III of the Higher Education Act of 1965 (20 U.S.C. 1067q et seq.)), to facilitate the evaluation process and measurement of achieved outcomes;
 (2)identify evidence-based and promising practices used by PROMISE Coordinating Councils under PROMISE Implementation grants that have proven to be effective in preventing involvement in, or diverting further involvement in, juvenile delinquency or criminal street gang activity; and
 (3)ensure— (A)that such evaluation is based on the performance standards that are developed by the PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of this Act);
 (B)the development of longitudinal and clinical trial evaluation and performance measurements with regard to the evidence-based and promising practices funded under this title; and
 (C)the dissemination of the practices identified in paragraph (2) to the National Research Center for Proven Juvenile Justice Practices (established under section 301), units of local government, and Indian tribes to promote the use of such practices by such units and tribes to prevent involvement in, or to divert further involvement in, juvenile delinquency or criminal street gang activity.
 (b)Results to the national research center for proven juvenile justice practicesThe Administrator shall provide the results of the evaluation under subsection (a) to the National Research Center for Proven Juvenile Justice Practices established under section 301.
 224.Reservation of fundsFor fiscal years 2016 through 2020, not more than 20 percent of the total amount appropriated to the Office of Juvenile Justice and Delinquency Prevention to carry out Youth Mentoring Programs for each fiscal year shall be made available to carry out this Act.
				IIIPROMISE RESEARCH CENTERS
			301.Establishment of the National Research Center for Proven Juvenile Justice Practices
 (a)Center establishedSubject to the availability of appropriations, the Administrator shall award a grant to a nonprofit organization with a national reputation for expertise in operating or evaluating effective, evidence-based practices related to juvenile delinquency and criminal street gang activity prevention or intervention to develop a National Research Center for Proven Juvenile Justice Practices. Such Center shall—
 (1)collaborate with institutions of higher education as regional partners to create a best practices juvenile justice information-sharing network to support the programs and activities carried out with grants under title II of this Act;
 (2)collect, and disseminate to PROMISE Coordinating Councils, research and other information about evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to inform the efforts of PROMISE Coordinating Councils and regional research partners and to support the programs and activities carried out with grants under title II of this Act;
 (3)increase the public’s knowledge and understanding of effective juvenile justice practices to prevent crime and delinquency and reduce recidivism; and
 (4)develop, manage, and regularly update a site to disseminate proven practices for successful juvenile delinquency prevention and intervention.
 (b)Authorization of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than four percent of such amount shall be made available to carry out this section.
					302.Grants for regional research proven practices partnerships
 (a)Grant program authorizedThe Administrator shall, subject to the availability of appropriations, establish a grant program to award grants to institutions of higher education to serve as regional research partners with PROMISE Coordinating Councils that are located in the same geographic region as an institution, in collaboration with the National Research Center for Proven Juvenile Justice Practices authorized under section 301. Regional research partners shall provide research support to such PROMISE Coordinating Councils, including—
 (1)assistance with preparing PROMISE grant applications under title II, including collection of baseline data for such applications;
 (2)assistance with the needs and strengths assessments conducted under section 203; and (3)provision of support services to PROMISE grant recipients for data collection and analysis to assess progress under the PROMISE grant.
 (b)Authorization of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than four percent of such amount shall be made available to carry out this section.
					
